Eagen, J.,
This is a rule for a more specific statement. It will be made absolute.
The statement alleges “plaintiff’s doctors’ bills to date amount to $402.” This is not sufficiently specific.
“It is not sufficient to allege the expenditure of a gross or a lump sum for doctors’ bills . . . The statement should specify the amount paid for each of such items of the plaintiff’s expenses and the parties to whom they were severally paid so far as this is practicable”: 3 Pa. Standard Practice 466; Sharp v. Karlak, 14 Northumb. 385.
The statement also alleges “plaintiff’s financial loss to date because of loss of services amounts to approximately $2,000”. The objection to the vagueness of this item is also well taken. What was plaintiff’s position or occupation? What were his wages? By whom employed? What were the dates and duration that his injuries prevented and interfered with his employment? All these things should be set forth.
Now, July 7, 1943, the rule heretofore granted to show cause why a more specific statement of claim should not be filed in the above-entitled case is made absolute. Plaintiff is directed to file an amended statement of claim within 15 days from this date.